Ingraham, J. (concurring):
I concur in the opinion of Mr. Justice Clarke, upon the ground that I think this clause in the deeds of 1850 and 1854 should be construed as a covenant and not a condition. The absence of any words of re-entry leaves the clause open to a construction that a covenant was intended and not a condition, and tlie fact that there could be no one who could enforce a condition, as the trustees could have no heirs at - law, is an important element in construing, the instrument. Viewed as a covenant, I think it; clear that it is unenforcible, and I, therefore, think the plaintiff’s title was good and she is entitled to a judgment for the specific performance of the contract.
Judgment .ordered for plaintiff, with costs. Settle order on notice. - x - i